DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 8 is cancelled. Claims 12-13 are withdrawn A complete action on the merits of pending claims 1-7, 9-11, and 14.

Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Davalos (US 2015/0289923 A1) differs from the present invention by determining a threshold electric field for inducing cell death and doesn’t teach a cold plasma system that uses cold plasma to generate reactive species that attack cancer cells but do not damage healthy cells.
Examiner respectfully contends that Davalos (US 2015/0289923 A1) was merely used to teach the use of a data storage unit comprising a database storing cell characteristic data and treatment setting associated with said characteristic data, as further discussed in the rejection to claim 1 below. Canady (US 2015/0342663 A1) teaches a cold plasma system. Additionally, the use of the cold plasma to “generate reactive species that attack cancer cells but do not damage healthy cells” is not required by the current claims.
Applicant further argues that the present invention doesn’t make the same calculation as Davalos of calculating the e-field threshold using the stored parameters.
Examiner respectfully contends that Davalos was merely used to teach storing cell characteristic data and associated treatment settings, as further discussed in the rejection to claim 1 below, and was not relied on to teach calculating the e-field threshold. 
Applicant further argues that Davalos teaches away from the combination of references presented in the rejection to claim 1 below, as Davalos suggests that an embodiment comprising selecting treatment parameters based on stored cell characteristics for a tissue or tumor type has a disadvantage over a previous embodiment comprising selecting treatment parameters based on a patient-specific cell characteristic “in that it generalizes to a particular tissue type rather than providing a patient-specific parameter.” (Page 9, Par. [0092])
Examiner respectfully disagrees and contends that the notion that modifying treatment parameters based on patient specific cell characteristics is a preferred embodiment of Davalos does not discredit any advantages or teachings of modifying treatment parameters based on stored cell characteristics for a tissue type in the population-specific embodiment of Davalos. For example, the population-specific embodiment would generally require fewer steps and less time due to at least the step/need to measure the size of the target cell for each procedure being removed.
Additionally, the MPEP states “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” (MPEP section 2123) By teaching an embodiment using population-specific cell characteristic data, Davalos would have reasonably suggested to one having ordinary skill in the art that using stored treatment parameters associated with stored population-specific cell data is a viable option with its own benefits. (e.g. the population-specific embodiment of Davalos requiring fewer steps than the patient-specific embodiment)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Canady et al. (hereinafter “Canady”) (US 2015/0342663 A1) in view of Slizynski et al. (hereinafter “Slizynski”) (US 2010/0298825 A1) in view of Linhart et al. (hereinafter “Linhart”) (US 2018/0103991 A1) in view of Davalos et al. (hereinafter “Davalos”) (US 2015/0289923 A1) in view of Keidar (US 2020/0069355 A1).
Regarding claim 1, Canady teaches a system for performing cold atmospheric plasma treatment on target tissue (Fig. 1) comprising: 
an energy source; (Fig. 1, Char. 110: electrosurgical unit)
a low frequency conversion unit; (Fig. 1, Char. 200: conversion unit)
a gas supply; (Fig. 1, Char. 120: gas supply)
a display; (Fig. 7, and Page 3, Par. [0047]: the conversion box comprises a display showing at least a flow rate, a timer, and a tank percentage)
Canady, as applied to claim 1 above, is silent regarding the energy source being an RF energy source; the gas supply comprising a gas control device; a processor configured to control said RF energy source, said low frequency conversion unit and said gas control device; a graphical user interface displayed on said display for controlling cold atmospheric plasma procedures; a data storage unit; and a database stored in said data storage unit, said database comprising cell line identifying data and cold atmospheric plasma settings associated with the cell line identifying data; wherein, the graphical user interface has input means for a surgeon to enter cell line identifier data and in response to the entry of cell line identifier data the processor automatically accesses the database in said data storage and adopts cold atmospheric plasma settings associated with the entered cell line identifier data in said database and displays the adopted cold atmospheric plasma settings on the display.
Slizynski, in a similar field of endeavor, teaches an electrosurgical system configured to generate plasma, (Fig. 4) comprising a gas control device; (Fig. 4, Char. 432: gas pressure regulator) a processor configured to control multiple modules of the electrosurgical system, including at least an electrosurgical generator, and the gas control device; (Fig. 5, Char. 504: complex programmable logic device; Page 4, Par. [0053]: Circuitry (500) is located within high voltage control module (420), and is monitored and controlled by CPLD (504); Page 6, Par. [0056]: CPLD (504) controls gas pressure regulator (432)) a graphical user interface (Fig. 4, Char. 408: touch sensitive screen) displayed on a display for controlling an electrosurgical device; (Fig. 4, Char. 400: user interface module; and Page 4, Par. [0051]) wherein, the graphical user interface has input means for a surgeon to enter data (Page 4, Par. [0051]: Settings including the voltage delivered to the patient, and operating modes are selected by the operator through a user interface module (400); The desired voltage and the selected operating mode would be considered entered data) and in response to the entry of the data the processor automatically adopts settings associated with the entered data and displays the adopted settings on the display. (Page 4, Par. [0051]; CPLD (504) controls the circuitry (500) and gas pressure regulator (432))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Canady to incorporate the teachings of Slizynski, and configure the gas supply to include a gas control device; include a processor configured to control the various modules of the cold atmospheric plasma generating system, including at least the electrosurgical unit, the low frequency conversion unit, and the gas control device; and to configure the display of Canady to comprise a graphical user interface for controlling the cold atmospheric plasma system; wherein, the graphical user interface has input means for a surgeon to enter data and in response to the entry of the data the processor of Canady automatically adopts settings associated with the entered data and displays the adopted settings on the display. Doing so would allow a user greater control over the operating parameters for a given procedure, and would allow the user to more easily view and control the operating parameters of the electrosurgical unit.
The combination of Canasy/Slizynski, as applied to claim 1 above, is silent regarding a data storage unit; and a database stored in said data storage unit, said database comprising cell line identifying data and cold atmospheric plasma settings associated with the cell line identifying data; wherein the data entered into the graphical user interface is cell line identifier data, and wherein the processor automatically accesses the database in said data storage or memory and adopts cold atmospheric plasma settings associated with the entered cell line identifier data in said database; or that the energy source is an RF energy source;
Linhart, in a similar field of endeavor, teaches a system for generating a plasma to treat a target tissue, (Fig. 1A) wherein the system comprises an RF energy source; (Fig. 1A, Char. 103: energy source; Energy source (103) is connected with energy delivery element (107); Page 3, Par. [0061]: the energy delivery element provides Rf energy to generate plasma.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Canady/Slizynski, as applied to claim 1 above, to incorporate the teachings of Linhart and configure the energy source to be an RF energy source. Doing so would be a simple substitution of one energy source for another, for the predictable result of generating plasma for the treatment of a target tissue.
The combination of Canady/Slizynski/Linhart, as applied to claim 1 above, is silent regarding a data storage unit; and a database stored in said data storage unit, said database comprising cell line identifying data and cold atmospheric plasma settings associated with the cell line identifying data; wherein the data entered into the graphical user interface is cell line identifier data, and wherein the processor automatically accesses the database in said data storage or memory and adopts cold atmospheric plasma settings associated with the entered cell line identifier data in said database.
Davalos, in a similar field of endeavor, teaches an electrosurgical system for treating a target tissue (Fig. 1) comprising a data storage unit; (Fig. 2, Char. 44: computer memory) and a database stored in said data storage unit, said database comprising cell characteristic data (Page 9, Par. [0092]: Cell size and other cell characteristics may be collected and stored in computer memory (44); and treatment settings associated with the cell characteristic data; (Pages 4-5, Par. [0057]: treatment parameters can be saved to an external memory device, and then downloaded onto the computer (40); the parameters would be transferred to from the external memory device to the computer’s memory (44))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified  the combination of Canady/Slizynski/Linhart, as applied to claim 1 above, to incorporate the teachings of Davalos, and configure the cold atmospheric plasma treatment system to include a data storage unit, and a database stored in said data storage unit, said database comprising cell characteristic data and treatment settings associated with the cell characteristic data. Doing so would allow the cold atmospheric plasma treatment procedures to be customized according to the target tissue, increasing the accuracy and efficiency of the plasma parameters output to treat the target tissue.
The combination of Canady/Slizynski/Linhart/Davalos, as applied to claim 1 above, does not explicitly teach the cell characteristic data comprises cell line identifier data, and wherein the treatment settings associated with the cell characteristic data are cold atmospheric plasma settings associated with the entered cell line identifier data.
Keidar, in a similar field of endeavor, teaches a system for using colt atmospheric plasma to treat an area having cells, (Page 8, Claim 1) and that to reach equivalent levels of targeted cell viability, different cancer cell lines each require a unique combination of gas flow rate and discharge power (voltage) for maximum effectiveness of a cold atmospheric plasma treatment. (Page 5, Par. [0047]) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Canady/Slizynski/Linhart/Davalos, as applied to claim 1 above, to incorporate the teachings of Keidar, and configure the computer memory (44) of Davalos to store cell line identifier data (e.g. the names of various target cell lines, and at least the gas flow rate, and discharge power (voltage) associated with the identified cell lines. Doing so would minimize the need for a user to calculate and manually set the gas flow rate and discharge power, and allow a user to simply enter in the target cell line identifier data, and allow the processor to electrosurgical unit of Canady to automatically output the associated gas flow rate, and discharge power (voltage).
Regarding claim 2, the combination of Canady/Slizynski/Linhart/Davalos/Keidar, as applied to claim 1 above, teaches the RF energy source is a monopolar electrosurgical generator. (Linhart: Page 3, Par. [0061]: Plasma may be generated by monopolar energy delivery element; the RF energy source supplying the electrosurgical energy to the monopolar energy delivery element would be a monopolar RF energy source – it is implicit that this feature be present in the combination of Canady/Slizynski/Linhart/Davalos/Keidar based on the rejection to claim 1 above.)
Regarding claim 6, the combination of Canady/Slizynski/Linhart/Davalos/Keidar, as applied to claim 1 above, teaches said display comprises a touchscreen. (Slizynski: Fig. 4, Char. 408: touch sensitive screen – it is implicit that this feature be present in the Canady/Slizynski/Linhart/Davalos/Keidar combination based on the rejection to claim 1 above.)
Regarding claim 11, the combination of Canady/Slizynski/Linhart/Davalos/Keidar, as applied to claim 1 above, teaches the cold atmospheric plasma settings comprise at least two of power, frequency, flow rate and time. (Keidar: Page 5, Par. [0047] – it is implicit that this feature be present in the Canady/Slizynski/Linhart/Davalos/Keidar combination based on the rejection to claim 1 above.)
Claims 3, 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Canady (US 2015/0342663 A1) in view of Slizynski (US 2010/0298825 A1) in view of Linhart (US 2018/0103991 A1) in view of Davalos (US 2015/0289923 A1) in view of Keidar (US 2020/0069355 A1), as applied to claim 1 above, and further in view of Goble et al. (hereinafter “Goble”) (US 2006/0009763 A1).
Regarding claim 3-5, the combination of Canady/Slizynski/Linhart/Davalos/Keidar, as applied to claim 1 above, does not explicitly teach the RF energy source, gas control device, and conversion unit are modules within an integrated cold atmospheric plasma generator, or that the processor and data storage unit are housed within said integrated atmospheric plasma generator.
Goble, in a similar field of endeavor, teaches a tissue treatment system configured to generate plasma, (Fig. 1) wherein multiple components of the system are housed within a wheeled generator housing, (Fig. 1, Char. 12: generator housing) including an energy source, (Fig. 1, Char. 10: generator) a user interface, (Fig. 1, Char. 14: user interface) a processor, (Fig. 3, Char. 210: CPU controller; Page 3, Par. [0050]) and a gas source. (Page 4, Par. [0061]: a gas reservoir source is inside the generator housing (12))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Canady/Slizynski/Linhart/Davalos/Keidar, as applied to claim 1 above, to incorporate the teachings of Goble, and house the various components of the cold atmospheric plasma treatment system, including at least the RF energy source, gas control device, conversion unit, processor, and data storage unit, within a single wheeled generator housing. Doing so would make transporting the cold atmospheric plasma treatment system easier as fewer individual components need to be moved. Additionally, the generator housing (12) can be wheeled, minimizing the need to pick up and carry the components of the cold atmospheric plasma treatment system.
In this combination, by housing the different components of the plasma system within the wheeled generator housing, housing (12), and the components therein, would be considered an integrated cold plasma generator.
Regarding claim 9, the combination of Canady/Slizynski/Linhart/Davalos/Keidar/Goble, as applied to claim 3 above, does not explicitly teach said data storage is external to said integrated cold atmospheric generator.
Davalos further teaches the use of a USB flash drive as an external memory device, used to save treatment parameters. (Pages 4-5, Par. [0057])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Canady/Slizynski/Linhart/Davalos/Keidar/Goble, as applied to claim 3 above, to further incorporate the teachings of Davalos, and use an external memory device, such as a USB flash drive, as the data storage. Doing so would allow a user to save the cell line identifier data and associated treatment parameters, and use them in another system should the original cold atmospheric plasma treatment system malfunction or break.
Regarding claim 14, Canady teaches an electrosurgical generator for performing cold atmospheric plasma treatment on target tissue (Fig. 1) comprising: 
an energy module; (Fig. 1, Char. 110: electrosurgical unit)
a gas supply; (Fig. 1, Char. 120: gas supply)
a display; (Fig. 7, and Page 3, Par. [0047]: the conversion box comprises a display showing at least a flow rate, a timer, and a tank percentage)
Canady, as applied to claim 14 above, is silent regarding the energy module being an RF energy module; the gas supply comprising a gas control module; a processor configured to control said RF energy module and said gas control module; a graphical user interface displayed on said display for controlling cold atmospheric plasma procedures; a data storage unit; and a database stored in said data storage unit, said database comprising cell line identifying data and cold atmospheric plasma settings associated with the cell line identifying data; wherein, the graphical user interface has input means configured to receive cell line identifier data and in response to receipt of cell line identifier data the processor automatically accesses the database in said data storage or memory and adopts cold atmospheric plasma settings associated with the entered cell line identifier data in said database and displays the adopted cold atmospheric plasma settings on the display.
Slizynski, in a similar field of endeavor, teaches an electrosurgical system configured to generate plasma, (Fig. 4) comprising a gas control module; (Fig. 4, Char. 432: gas pressure regulator) a processor configured to control multiple modules of the electrosurgical system, including at least an electrosurgical generator, and the gas control module; (Fig. 5, Char. 504: complex programmable logic device; Page 4, Par. [0053]: Circuitry (500) is located within high voltage control module (420), and is monitored and controlled by CPLD (504); Page 6, Par. [0056]: CPLD (504) controls gas pressure regulator (432)) a graphical user interface (Fig. 4, Char. 408: touch sensitive screen) displayed on a display for controlling an electrosurgical device; (Fig. 4, Char. 400: user interface module; and Page 4, Par. [0051]) wherein, the graphical user interface has input means configured to receive data (Page 4, Par. [0051]: Settings including the voltage delivered to the patient, and operating modes are selected by the operator through a user interface module (400); The desired voltage and the selected operating mode would be considered entered data) and in response to the entry of the data the electrosurgical generator automatically adopts settings associated with the entered data and displays the adopted settings on the display. (Page 4, Par. [0051])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Canady to incorporate the teachings of Slizynski, and configure the gas supply to include a gas control module; include a processor configured to control the various modules of the cold atmospheric plasma generating system, including at least the electrosurgical unit and the gas control module; and to configure the display of Canady to comprise a graphical user interface for controlling the cold atmospheric plasma system; wherein, the graphical user interface has input means configured to receive data from a user/surgeon, and in response to the entry of the data the electrosurgical unit of Canady automatically adopts settings associated with the entered data and displays the adopted settings on the display. Doing so would allow a user greater control over the operating parameters for a given procedure, and would allow the user to more easily view and control the operating parameters of the electrosurgical unit.
The combination of Canady/Slizynski, as applied to claim 14, is silent regarding the energy module being an RF energy module; a data storage unit; and a database stored in said data storage unit, said database comprising cell line identifying data and cold atmospheric plasma settings associated with the cell line identifying data; wherein the data received by the input means of the graphical user interface is cell line identifier;  and wherein the processor automatically accesses the database in said data storage or memory and adopts cold atmospheric plasma settings associated with the entered cell line identifier data in said database and displays the adopted cold atmospheric plasma settings on the display.
Linhart, in a similar field of endeavor, teaches a system for generating a plasma to treat a target tissue, (Fig. 1A) wherein the system comprises an RF energy module; (Fig. 1A, Char. 103: energy source; Energy source (103) is connected with energy delivery element (107); Page 3, Par. [0061]: the energy delivery element provides Rf energy to generate plasma.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Canady/Slizynski, as applied to claim 1 above, to incorporate the teachings of Linhart and configure the energy source to be an RF energy module. Doing so would be a simple substitution of one energy source for another, for the predictable result of generating plasma for the treatment of a target tissue.
The combination of Canady/Slizynski, as applied to claim 14, is silent regarding a data storage unit; and a database stored in said data storage unit, said database comprising cell line identifying data and cold atmospheric plasma settings associated with the cell line identifying data; wherein the data received by the input means of the graphical user interface is cell line identifier;  and wherein the processor automatically accesses the database in said data storage or memory and adopts cold atmospheric plasma settings associated with the entered cell line identifier data in said database and displays the adopted cold atmospheric plasma settings on the display.
Davalos, in a similar field of endeavor, teaches an electrosurgical system for treating a target tissue (Fig. 1) comprising a data storage unit; (Fig. 2, Char. 44: computer memory) and a database stored in said data storage unit, said database comprising cell characteristic data (Page 9, Par. [0092]: Cell size and other cell characteristics may be collected and stored in computer memory (44); and treatment settings associated with the cell characteristic data; (Pages 4-5, Par. [0057]: treatment parameters can be saved to an external memory device, and then downloaded onto the computer (40); the parameters would be transferred to from the external memory device to the computer’s memory (44))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified  the combination of Canady/Slizynski/Linhart, as applied to claim 14 above, to incorporate the teachings of Davalos, and configure the cold atmospheric plasma treatment system to include a data storage unit, and a database stored in said data storage unit, said database comprising cell characteristic data and treatment settings associated with the cell characteristic data. Doing so would allow the cold atmospheric plasma treatment procedures to be customized according to the target tissue, increasing the accuracy and efficiency of the plasma parameters output to treat the target tissue.
The combination of Canady/Slizynski/Linhart/Davalos, as applied to claim 14 above, does not explicitly teach the cell characteristic data comprises cell line identifier data, and wherein the treatment settings associated with the cell characteristic data are cold atmospheric plasma settings associated with the entered cell line identifier data.
Keidar, in a similar field of endeavor, teaches a system for using colt atmospheric plasma to treat an area having cells, (Page 8, Claim 1) and that to reach equivalent levels of targeted cell viability, different cancer cell lines each require a unique combination of gas flow rate and discharge power (voltage) for maximum effectiveness of a cold atmospheric plasma treatment. (Page 5, Par. [0047]) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Canady/Slizynski/Linhart/Davalos, as applied to claim 14 above, to incorporate the teachings of Keidar, and configure the computer memory (44) of Davalos to store cell line identifier data (e.g. the names of various target cell lines, and at least the gas flow rate, and discharge power (voltage) associated with the identified cell lines. Doing so would minimize the need for a user to calculate and manually set the gas flow rate and discharge power, and allow a user to simply enter in the target cell line identifier data, and allow the processor to electrosurgical unit of Canady to automatically output the associated gas flow rate, and discharge power (voltage).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Canady (US 2015/0342663 A1) in view of Slizynski (US 2010/0298825 A1) in view of Linhart (US 2018/0103991 A1) in view of Davalos (US 2015/0289923 A1) in view of Keidar (US 2020/0069355 A1), as applied to claim 6 above, and further in view of Eckert et al. (hereinafter “Eckert”) (US 9,826,618 B2).
Regarding claim 7, the combination of Canady/Slizynski/Linhart/Davalos/Keidar, as applied to claim 6 above, does not explicitly teach said touchscreen comprises a tablet computer.
Eckert, in a similar field of endeavor, teaches a system for generating plasma, wherein the system is controlled via a mobile computing device including a tablet. (Col. 14, Lines 3-13, and Col. 17, Claim 5)
Eckert further teaches that the tablet is connected to the plasma emitting array (Fig. 20, Char. 100: array) via the tablet’s headphone jack (224) or a USB port. (Col. 14, Lines 3-8)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Canady/Slizynski/Linhart/Davalos/Keidar, as applied to claim 6 above, to incorporate the teachings of Eckert, and configure the touchscreen graphical user interface to comprise a tablet computer. Doing so would allow for a user to easily disconnect from one CAP treatment system, and reconnect with a different CAP treatment system as needed. (e.g. if first CAP treatment system malfunctioned or broke, the treatment could still be performed using the second CAP treatment system)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Canady (US 2015/0342663 A1) in view of Slizynski (US 2010/0298825 A1) in view of Linhart (US 2018/0103991 A1) in view of Davalos (US 2015/0289923 A1) in view of Keidar (US 2020/0069355 A1), as applied to claim 1 above, and further in view of Woloszko et al. (hereinafter “Woloszko”) (US 2017/0143401 A1).
Regarding claim 10, the combination of Canady/Slizynski/Linhart/Davalos/Keidar, as applied to claim 1 above, does not explicitly teach said data storage comprises memory in said processor.
		Woloszko, in a similar field of endeavor, teaches the use of a processor (Fig. 3, Char. 306: processor) containing an onboard-nonvolatile memory. (Fig. 3, Char. 308: non-volatile memory)
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Canady/Slizynski/Linhart/Davalos/Keidar, as applied to claim 1 above, to incorporate the teachings of Woloszko, and configure the data storage to comprise a memory in the processor. Doing so would be a simple substitution of one processor and memory for another for the predictable result of storing treatment parameters to be used in controlling a treatment system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.S.B./Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794